Citation Nr: 0532119	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date than August 4, 
2000, for the 100 percent rating for PTSD.  

2.  Entitlement to an earlier effective date than August 4, 
2000, for special monthly compensation at the (s) rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from July 1981 to 
September 1981, and from July 1982 to March 1985. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted the veteran a 100 percent rating for 
his PTSD, and special monthly compensation at the (s) rate, 
effective August 4, 2000.  

In the veteran's May 2004 substantive appeal, he discussed 
his vocational rehabilitation appeal.  As the veteran does 
not have an appeal on file regarding vocational 
rehabilitation, this matter is referred to the RO for 
clarification.  


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO increased the 
veteran's rating for his PTSD to 50 percent; the veteran was 
informed of this decision on November 9, 1999, but the 
veteran did not submit a notice of disagreement (NOD) within 
one year of said decision.  

2.  The veteran filed a claim for an increase in the rating 
for his PTSD on August 4, 2000; he did not submit any 
evidence to consider with his application.  

3.  It was factually ascertainable on July 6, 2000, that the 
veteran's PTSD had increased in disability such that he met 
the criteria for a 100 percent rating.  







CONCLUSIONS OF LAW

1.  The assignment of an effective date of July 6, 2000, for 
a 100 percent rating for PTSD is warranted. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2004).

2.  The assignment of an effective date of July 6, 2000, for, 
an award of special monthly compensation at the (s) rate is 
warranted. 38 U.S.C.A. § 1114, 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.350, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for an increased rating 
for PTSD, and he was given the notices required under VCAA in 
May 2001.  Subsequently, his claim was granted, and he filed 
a notice of disagreement as to the effective date assigned 
for the increase in his benefits.  Under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim, VA receives a notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the March 2004 supplemental statement of 
the case informed the veteran of the information and evidence 
needed to substantiate his earlier effective date claim and 
provided him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  


Background

In a July 1997 rating decision, the RO granted the veteran 
service connection for PTSD, and assigned a 30 percent rating 
effective December 13, 1996.

In a September 1997 rating decision, the RO granted the 
veteran a total disability rating based on individual 
unemployability (TDIU) effective July 20, 1993, with the 
rating being discontinued effective February 24, 1997.  

In a memorandum received on July 26, 1999, the veteran's 
representative requested to reopen the veteran's claim for an 
increased in his PTSD rating.  The representative attached a 
medical report and a documentation showing that he was on 
disability from his employment because of his PTSD condition.  

The veteran underwent a VA examination in August 1999.  The 
examiner's diagnoses were PTSD, and major depression.  The 
examiner assigned a GAF of 40, but stated that if it were 
based solely on the PTSD, the GAF would be equal to 50.  

In a November 1999 rating decision, the RO increased the 
veteran's PTSD rating to 50 percent disabling, effective May 
28, 1999.  The veteran was notified of this decision in a 
November 9, 1999, letter.  The letter informed the veteran 
that if he thought the RO was wrong that he should notify the 
RO about their decision.  

The veteran was hospitalized at St. Anthony's Medical Center 
from July 6, 2000, to July 14, 2000.  Discharge diagnoses 
were major depression, severe, with psychosis, and PTSD with 
associated psychosis.  The veteran's GAF was 30 upon 
admission, and 50 upon discharge.  

In an August 4, 2000, memorandum (which was received on 
August 4, 2000), the veteran's representative asked that the 
veteran's memorandum serve as a "reopened claim for 
consideration of increased evaluation of his service 
connected Post Traumatic Stress Disorder."  The veteran 
referred to the veteran's hospitalization at St. Anthony's 
Hospital in St. Louis, Missouri, and stated that either a 
complete copy of the medical records or a completed VA form 
21-4141 would be forwarded in the near future to support the 
claim.  

At a May 2001 VA examination, the veteran was diagnosed with 
PTSD.  The examiner stated that the veteran's GAF was 35, and 
that if only the PTSD was considered, the GAF would be 45.  

In a June 2002 rating decision, the RO increased the 
veteran's PTSD rating to 70 percent effective August 4, 2000.  

In an August 2002 rating decision, the RO increased the 
veteran's rating for PTSD from 70 to 100 percent, effective 
August 4, 2000.  

In a December 2002 rating decision, the RO granted the 
veteran special monthly compensation under 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) on account of the 
veteran's PTSD being rated as 100 percent disabling, and 
additional service-connected disabilities being independently 
rated at 60 percent disabling.  The RO assigned the special 
monthly compensation effective August 4, 2000, the date of 
the veteran's 100 percent rating.  

In a March 2003 statement, the veteran stated that he wished 
to file a claim for clear and unmistakable error on the 
effective date assigned for the 100 percent rating for his 
PTSD.  


  Entitlement to an earlier effective date than August 4, 
2000, for the 100 percent rating for PTSD.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

A Notice of Disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (2004).    

A claimant or his representative must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  38 C.F.R. 
§ 20.302(a) (2004).  

The veteran's PTSD rating was increased to 50 percent 
disabling effective May 28, 1999 in a November 1999 rating 
decision.  The veteran was notified of this decision in  
November 9, 1999, letter.  Although the veteran's 
representative submitted a memorandum within one year of the 
November 9, 1999, letter, this memorandum serves as a new 
claim, rather than a notice of disagreement with the November 
1999 rating decision.  In the August 4, 2000, memorandum, the 
representative specifically asks that the memorandum serve as 
a "reopened" claim.  Nowhere in the letter does the 
representative express disagreement with the November 1999 
rating decision and express a desire to contest the result.  
38 C.F.R. § 20.201 (2004).  The Federal Circuit has upheld 
38 C.F.R. § 20.201 which defines what constitutes a proper 
notice of disagreement.  See Gallegos v. Principi, 283 F. 3d 
1309 (Fed.Cir. 2002).  

Thus, since it has been established that the veteran filed a 
new claim on August 4, 2000, the issue becomes whether it was 
factually ascertainable that the veteran's disability had 
increased in severity within one year of August 4, 2000.  
Otherwise, the effective date for the veteran's 100 percent 
rating for his PTSD is the date of receipt of claim, or 
August 4, 2000.  

PTSD is rated in accordance with 38 C.F.R. § 4.30, DC 9411.  
A 100 percent disability rating is warranted when there is 
total and occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

According to the fourth edition of the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of between 21 and 30 means 
that behavior is considerably influenced by delusions or 
hallucinations or there is serious impairment in 
communication or judgment or there is an inability to 
function in almost all areas.  

Looking at the medical records within one year of August 4, 
2000, they show that the veteran was hospitalized at St. 
Anthony's Medical Center beginning on July 6, 2000, with 
major depression and PTSD, with a GAF score of 30.  In light 
of the veteran's very low GAF score, an earlier effective 
date for the veteran's 100 percent rating is warranted to 
July 6, 2000.  It became factually ascertainable that the 
veteran met the criteria for a 100 percent rating for PTSD on 
this date.  The veteran is not entitled to an earlier 
effective date than July 6, 2000, because the medical records 
earlier than that date (consisting of VA treatment records) 
do not show that it was factually ascertainable that the 
veteran met the criteria for a 100 percent rating.  

Accordingly, an earlier effective date for a 100 percent 
rating for PTSD is granted to July 6, 2000, but no earlier.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the preponderance of the evidence is against granting an 
earlier effective date than July 6, 2000.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


  Entitlement to an earlier effective date than August 4, 
2000, for special monthly compensation at the (s) rate.

The veteran seeks an earlier effective date for entitlement 
to special monthly compensation at the housebound rate under 
the provisions of 38 U.S.C.A. § 1114(s) (West 2002); 38 
C.F.R. § 3.350 (i) (2004).  

Special monthly compensation provided by § 1114(s) is payable 
where the veteran has a single service-connected disability 
rated as 100 percent and, either has additional service- 
connected disabilities or disabilities independently ratable 
at 60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or is permanently 
housebound by reason of service-connected disabilities.

Unless specifically provided "otherwise," the effective date 
of an award based on an original claim or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a).  38 U.S.C.A. § 
5110(b)(2) provides "otherwise" by stating that the effective 
date of an award of increased compensation "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date of an increase is the "date of receipt of 
claim or [the] date entitlement arose, whichever is later."  
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  See also VAOPGCPREC 12-98 (1998).

As noted above, by rating decision dated August 2002, the RO 
increased the veteran's rating for his PTSD to 100 percent, 
effective August 4, 2000.  In the decision above, the Board 
granted the veteran an earlier effective date for his PTSD 
rating to July 6, 2000.  At that time, the veteran had 
independently ratable disabilities of burns to the left index 
finger at 60 percent, burns to the right hand at 40 percent, 
a fracture of the left femur with chondromalacia patella of 
the left knee at 30 percent, a left hip disability at 20 
percent, and a right knee disability, and residuals from 
burns of the bilateral pinnae, both rated as noncompensably 
disabling.  These disabilities under 38 C.F.R. § 4.25 
combined for greater than a 60 percent disability rating. 

Prior to July 6, 2000, the veteran did not have a single 
disability ratable at 100 percent.  Although the veteran had 
disagreed with the effective date of the 100 percent rating 
for his PTSD, as noted in the discussion above, the Board 
determined that the veteran was not entitled to an earlier 
effective date than July 6, 2000.  Accordingly, the evidence 
does not support a finding that prior to July 6, 2000, the 
veteran met the statutory and regulatory requirements for 
special monthly compensation at the "S" rate.

In conclusion, the veteran is entitled to an earlier 
effective date to July 6, 2000, for special monthly 
compensation at the "s" rate.  However, the preponderance 
of the evidence is against granting an effective date earlier 
than July 6, 2000.  38 U.S.C.A. § 5107.  


ORDER

An effective date of July 6, 2000, for the 100 percent rating 
for PTSD is granted.  

An effective date of July 6, 2000, for special monthly 
compensation at the (s) rate is granted.  





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


